DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12, 13, and 21-23 are rejected under 35 U.S.C. 102a1 as being anticipated by Nakazawa et al. (US 9,768,639 B2).
With respect to claim 1, Nakazawa et al. discloses a vehicle monitoring method including a first primary low-voltage battery 108, a second auxiliary low-voltage auxiliary battery 110, an electrical coupling 109, an electrical load 111, and a control system 112 for analyzing a threshold value and conditions of said batteries, as shown in figures 1 and 2.
With respect to claim 2, said controller monitors battery discharge capacity ST201, as shown in figure 2.
With respect to claim 3, the “Hall effect sensor” is an intended apparatus within the method claim and has been given little patentable weight, further, the control method of Nakazawa et al. is capable of using a Hall effect sensor in order to measure the current.
With respect to claim 12, modern vehicles, including the vehicle of Nakawaza et al., that communicate/message all functions through a CPU controller, inherently allowing access to said communications to a user/service tech.
With respect to claim 13, a DC/DC converter that can be disable by means of relays 105, as shown in figure 1 and recited in col. 3, lines 51-57..
With respect to claims 21 and 22, said low-voltage batteries are 12V, as recited in col. 4, lines 21-25.
With respect to claim 23, Nakazawa et al. discloses a high-voltage battery 106, as shown in figure 1.

Allowable Subject Matter
Claims 4-11 are allowed.

Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive.  With respect to the applicant’s arguments concerning claims 1 and 2, Nakazawa recites the term “threshold” throughout column 5, lines 32-42, when referring to the low voltage battery control system, which would inherently result in a comparison of the battery level to a threshold value. 
With respect to the applicant’s arguments concerning claim 12, vehicles in the US are required to have low battery voltage notification, and as a result this feature is considered inherent.
With respect to the applicant’s arguments concerning claim 13, the examiner cited the paragraph that appears to recite a relay 105 for disconnecting said converter.
For these reasons the rejection stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618